UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4779



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DWAYNE ADAM LIEDKE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-02-249-BO)


Submitted:   April 15, 2004                 Decided:   April 20, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Randolph M. Lee, Charlotte, North Carolina, for Appellant. Anne
Margaret Hayes, Assistant United States Attorney, Felice McConnell
Corpening, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Dwayne Adam Liedke appeals from a criminal judgment and

144-month sentence following his guilty plea entered in accordance

with a written plea agreement.       Liedke pled guilty to disqualified

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(2000).   In his plea agreement, Liedke waived his right to appeal

his conviction and sentence except in the face of an upward

departure from the sentencing guidelines.

            Liedke’s appointed counsel filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), asserting that

there are no meritorious issues presented on appeal but raising one

question.   Liedke was informed of his right to file a supplemental

brief but has failed to do so.         Liedke challenges the district

court’s downward departure below the statutory minimum sentence for

the firearm offense.       He asserts the court improperly relied on

factors other than Liedke’s cooperation to limit the downward

departure granted upon the Government’s motion filed pursuant to

U.S. Sentencing Guidelines Manual § 5K1.1 (2002).         This court does

not review downward departures unless the departure resulted in an

illegal sentence or resulted from an incorrect application of the

guidelines.        United States v. Hill, 70 F.3d 321, 324 (4th Cir.

1995) (citing 18 U.S.C. §       3742(a) (2000)).    These factors are not

presented     in     Liedke’s   sentencing.    Accordingly,     we   lack

jurisdiction to review Liedke’s sentence.          Id.


                                   - 2 -
            Moreover, in United States v. Brown, 232 F.3d 399, 403

(4th Cir. 2000), this Court held that “a defendant may not appeal

his   sentence   if     his    plea   agreement      contains     an    express     and

unqualified waiver of the right to appeal, unless that waiver was

unknowing or involuntary.” See also United States v. Wessells, 936

F.2d 165, 167 (4th Cir. 1991); United States v. Wiggins, 905 F.2d

51, 53 (4th Cir. 1990).         Liedke has presented no evidence that his

decision    to   waive        his   appellate     rights     was       unknowing    or

unintelligent, or claimed any exception to the validity of the plea

waier.    Thus, Liedke’s appeal is also foreclosed by the appellate

waiver he knowingly signed in his plea agreement.

            Accordingly, we dismiss Liedke’s appeal. We have examined

the entire record in this case in accordance with the requirements

of Anders and find no meritorious issues for appeal. This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review. If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may   move    in    this   court    for   leave   to    withdraw        from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                       - 3 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 4 -